[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 99-1002

                   UNITED STATES OF AMERICA,
                           Appellee,

                               v.

                    LUIS A. HERNANDEZ VEGA,
                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,

                 Bownes, Senior Circuit Judge,

                   and Lipez, Circuit Judge.


     Raymond L. Sanchez Maceira, by appointment of the court, for
appellant.
     Jacabed Rodriguez-Coss, Assistant United States Attorney,
with whom Guillermo Gil, United States Attorney, and Jorge E.
Vega-Pacheco, Assistant United States Attorney, were on brief,
for appellee.




                        October 11, 2000
            SELYA, Circuit Judge.              On April 10, 1997, a federal

grand jury sitting in the District of Puerto Rico returned a

three-count indictment against a number of individuals.                          In

Count   2   of    the    indictment,     the    grand    jury    charged    several

persons, including Luis A. Hernández Vega (Hernández), with

conspiring to distribute controlled substances in violation of

21 U.S.C. § 846.           Following a five-week trial, a petit jury

found     Hernández      guilty     as   charged.         The    district     court

thereafter sentenced Hernández to serve 235 months in prison.

Hernández appeals.1          Having carefully reviewed the record, we

affirm.

            On     appeal,       Hernández's     basic    argument    entails     a

challenge to the sufficiency of the evidence.                   In particular, he

asseverates that the government's proof failed to show that he

was privy to the conspiracy.             This challenge invokes a familiar

standard of review:              when evaluating the sufficiency of the

evidence presented against a defendant in a criminal case, an

appellate        court    must     "canvass     the     evidence    (direct     and

circumstantial) in the light most agreeable to the prosecution



    1 Hernández stood trial with eight codefendants (all of whom
were found guilty), and we consolidated all nine appeals. Seven
of them, including this one, were argued together on September
14, 2000.   The other two were submitted on the briefs to the
same panel.    Because this appeal raises issues peculiar to
Hernández, we have chosen to decide it in a separate opinion.

                                         -3-
and    decide    whether   that        evidence,    including       all    plausible

inferences extractable therefrom, enables a rational factfinder

to    conclude    beyond     a    reasonable       doubt   that     the    defendant

committed the charged crime."              United States v. Noah, 130 F.3d

490, 494 (1st Cir. 1997).

           A     defendant       may    culpably    join     a    drug-trafficking

conspiracy without knowing the full extent of the enterprise or

the identities of all the coconspirators.                  See United States v.

Rivera-Santiago, 872 F.2d 1073, 1079 (1st Cir. 1989).                              The

controlling statute is 21 U.S.C. § 846.                To convict a defendant

of violating section 846, the government must "show beyond a

reasonable doubt that a conspiracy existed and that a particular

defendant agreed to participate in it, intending to commit the

underlying substantive offense."               United States v. Sepulveda, 15

F.3d   1161,     1173   (1st     Cir.    1993);     accord       United   States    v.

Marréro-Ortiz, 160 F.3d 768, 772 (1st Cir. 1998).                         In proving

the agreement, however, "[t]here are no particular formalities."

Sepulveda, 15 F.3d at 1173.             Conspiratorial agreements may take

a wide variety of forms.               Moreover, they        "may be express or

tacit and may be proved by direct or circumstantial evidence."

Id.    It follows logically that the conspiracy's existence, and

a particular defendant's membership in it, may be inferred from

the participants' "words and actions and the interdependence of


                                         -4-
activities and persons involved."          United States v. Boylan, 898

F.2d 230, 241-42 (1st Cir. 1990).

            Against this backdrop, we turn to the appellant's

principal assignment of error.           Hernández concedes, as he must,

that the government proved the existence of a large, long-

lasting conspiracy to peddle various controlled substances.              The

question, then, is whether the government proved that he agreed

to join it.      We conclude that this question must be answered

affirmatively.

            At   trial,      the   government    adduced     evidence   that

Hernández sold contraband at "drug points" operated by the

conspiracy and that he was entrusted with the safekeeping of

firearms used by the gang in the murders of rival drug dealers.

Standing alone, this evidence likely would suffice to undergird

his conviction.       See, e.g., Rivera-Santiago, 872 F.2d at 1079

(holding that "[t]he fact that [the defendant] participated in

one retail link of the distribution chain, knowing that it

extended    beyond    his    individual     role,   [is]   sufficient"    to

demonstrate his membership in a drug-trafficking conspiracy).

Here,   however,     the    government   also   introduced    more   damning

evidence:    testimony from a percipient witness who stated that

Hernández would "settle out" dealers, that is,             he would come to

a drug point, count the receipts collected by the ring's retail


                                     -5-
vendors at that drug point, allow each vendor to keep his or her

agreed remuneration, and ensure that the remainder of the funds

was remitted to the ringleaders.               This level of involvement

plainly sufficed to sustain the challenged conviction.

            The appellant seeks to deflect the force of this proof

by   assailing     its   source.      This   translates     into    an   all-out

assault on the credibility of the government's witnesses.                   This

line of attack is forcefully mounted, but it does not avail the

appellant.    In passing upon challenges to the sufficiency of the

evidence,    we    are   bound   to   refrain      from   making    independent

judgments as to the credibility of witnesses.                     See Noah, 130

F.3d at 494; United States v. Echeverri, 982 F.2d 675, 677 (1st

Cir. 1993).        We recently summed up this principle in United

States v. Alicea, 205 F.3d 480 (1st Cir. 2000), in which we

wrote that "[e]xcept in the most unusual circumstances . . .

credibility       determinations      are    for   the    jury,    not   for   an

appellate court."         Id. at 483.         This case comes within the

general rule, not the long-odds exception to it.                         And the

appellant's effort to highlight the trial testimony of other

(more favorable) witnesses suffers from the same infirmity.

            The short of it is that the evidence introduced at

trial, taken in the light most congenial to the government's




                                      -6-
theory of the case, sufficed to ground a conviction.                      No more

was exigible.

          The    appellant     puts      a    twist   on    his   insufficiency

challenge, arguing that he was tried and convicted on the wrong

charge.    As he sees it, the evidence shows at most that he

assisted only after the conspiracy was up and running (that is,

only   after   the     agreement   to    distribute        narcotics   had   been

forged) and that, therefore, "he cannot be charged with aiding

and abetting a conspiracy because, when the drug conspirators

agreed to [commit] one of the specified offenses . . ., all the

elements of 21 U.S.C. § 846 had been met."                   Appellant's Reply

Brief at 7.      Hernández suggests, instead, that he should have

been   charged    as    an   accessory        after   the    fact   and    not   a

coconspirator.       This argument is disingenuous.

          To be sure, an agreement to commit the substantive

offense is an essential element of a conspiracy charge.                       See

United States v. Andujar, 49 F.3d 16, 20 (1st Cir. 1995);

Echeverri, 982 F.2d at 679.         But whether or not a defendant is

privy to the scheme at its commencement is not determinative of

his guilt.     To the contrary, the law is settled that a defendant

cannot "escape criminal responsibility on the grounds that he

did not join the conspiracy until well after its inception."




                                        -7-
United States v. Pool, 660 F.2d 547, 560 (5th Cir. 1981).     Judge

Aldrich captured the essence of this point in memorable prose:

          [A] conspiracy is like a train.       When a
          party knowingly steps aboard, he is part of
          the   crew,   and   assumes    conspirator's
          responsibility for the existing freight — or
          conduct — regardless of whether he is aware
          of just what it is composed.

United States v. Baines, 812 F.2d 41, 42 (1st Cir. 1987).     Here,

the jury had before it evidence from which it reasonably could

infer beyond any reasonable doubt that the appellant knew of the

conspiratorial plan, shared the coconspirators' common purpose,

and acted to further that plan and purpose.      On that basis, he

was properly charged with, and lawfully convicted of, a section

846 conspiracy.

          The appellant has one more arrow in his quiver — but

it will not fly.    He attempts in conclusory fashion to adopt

"the discussion and arguments set forth" by his codefendants.

Appellant's Brief at 3.      We need not linger long over this

feeble effort.

          In general, appellants prosecuting consolidated appeals

may adopt each other's arguments.       See Fed. R. App. P. 28(i).

But   arguments    adopted   by    reference   "must   be   readily

transferrable from the proponent's case to the adopter's case."

United States v.   David, 940 F.2d 722, 737 (1st Cir. 1991).

Thus, to free-ride on another appellant's issue, a party has a

                                  -8-
burden to show that he is in the same legal and factual position

as the proponent vis-à-vis the issue, or, at least, to show how

the issue relates to his situation.          See, e.g., United States v.

Castro-Lara, 970 F.2d 976, 982 (1st Cir. 1992); David, 940 F.2d

at 737; United States v.          Zannino, 895 F.2d 1, 17 (1st Cir.

1990).   In this instance, Hernández has not made the slightest

effort   to   show   that   the   arguments     he   seeks    to   adopt   are

applicable to him (or if so, how they pertain).              Hence, we treat

his perfunctory attempt at adoption as insufficient to put those

issues in play.      See Zannino, 895 F.2d at 17.

            We need go no further.          We conclude, without serious

question,     that   the   evidence   presented,     when    viewed   in   the

requisite light, supports the jury's conclusion.              Consequently,

the appellant's conviction must be



Affirmed.




                                      -9-